Citation Nr: 0730315	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Chapter 31 vocational benefits to become a 
commercial airline pilot, to include whether the veteran 
submitted a timely substantive appeal as to denial of that 
vocational goal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active military service from 1978 to 1998, 
when he retired with 20 years of service.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a Jnauary 2004 vocational and 
rehabilitation services decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's request that his plan 
of rehabilitation services include a vocational goal as a 
commercial airline pilot.  A statement of the case (SOC) was 
mailed January 5, 2005.  The veteran's substantive appeal was 
received on March 31, 2005. 

REMAND


By a letter issued in August 2007, the Board advised the 
veteran that it appeared that the substantive appeal received 
on March 31, 2005 was not timely to perfect appeal of the 
January 2004 adverse vocational determination.  In his 
response to this letter, the veteran has requested a hearing 
before the Board at his local Regional Office.  Therefore, 
the veteran must be provided an opportunity to present 
testimony at a Travel Board hearing at the RO before the 
Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO.  All 
correspondence regarding this hearing should 
be associated with the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



